  8:21-cv-00034-RGK-PRSE Doc # 13 Filed: 04/19/21 Page 1 of 2 - Page ID # 45




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TROY ANDERSON, 88126,                                        8:21CV34

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

NEBRASKA DEPT OF
CORRECTIONAL,

                    Defendant.


       On February 17, 2021, the court granted Plaintiff’s motion seeking leave to
proceed in forma pauperis and ordered him to pay an initial partial filing fee in the
amount of $10.04. On April 12, 2021, the court received a payment from Plaintiff’s
institution in the amount of $305.40. Plaintiff has now filed a motion for a refund,
stating that he only intended to pay the $10.04 initial partial filing fee. 1 The court
finds the motion should be granted.

      IT IS THEREFORE ORDERED that:

     1.     The clerk of the court shall refund to Plaintiff’s institution the sum of
$295.36 for deposit into Plaintiff’s trust account.

       2.     Plaintiff’s institution must continue to collect and forward to the court
monthly installment payments in the manner set forth in 28 U.S.C. § 1915(b)(2),
until the entire $350.00 filing fee is paid. 2


      1
       Plaintiff erroneously states in his motion that a full payment of $350.00 was
made from his trust account.
     2
       “After payment of the initial partial filing fee, the prisoner shall be required
to make monthly payments of 20 percent of the preceding month’s income credited
  8:21-cv-00034-RGK-PRSE Doc # 13 Filed: 04/19/21 Page 2 of 2 - Page ID # 46




     3.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

      Dated this 19th day of April, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




to the prisoner’s account. The agency having custody of the prisoner shall forward
payments from the prisoner’s account to the clerk of the court each time the amount
in the account exceeds $10 until the filing fees are paid.” 28 U.S.C. § 1915(b)(2).

                                            2
